Citation Nr: 0213914	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-02 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1977 to April 1980 
and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1998, 
from the Cheyenne, Wyoming, Medical and Regional Office 
Center (M&ROC) of the Department of Veterans Affairs (VA).

The M&ROC, in pertinent part, denied entitlement to an 
evaluation greater than 30 percent for service connected 
PTSD.

The veteran provided oral testimony before a Hearing Officer 
at the M&ROC in April 1999, a transcript of which has been 
associated with the claims file.  In May 1999 the Hearing 
Officer, in pertinent part, granted entitlement to an 
evaluation of 50 percent for PTSD effective from October 5, 
1998.  

In August 2000 the Board decided another issue on appeal and 
remanded the claim for an increased evaluation for PTSD for 
additional development.  

In May 2002 the M&ROC most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.



REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted in the August 2000 Remand, the evidentiary 
record shows that the veteran was found by a VA examiner to 
have a dysthymic disorder as secondary to his PTSD on 
examination in October 1998.  The Board pointed out that no 
formal adjudication on that issue had been undertaken by the 
M&ROC.  

In the August 2000 Remand, the Board instructed the M&ROC to 
consider formal adjudication of the issue of service 
connection for dysthymia, and any other psychiatric disorder 
associated with PTSD by a VA examiner, as secondary to the 
service-connected PTSD.  Following that determination, the 
M&ROC was then to readjudicate the issue of entitlement to an 
increased evaluation for PTSD and associated disorder(s).  
Our review finds that a formal adjudication of the issue of 
service connection for dysthymia secondary to PTSD was not 
done. 

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9, 19.31, 20.903 and 
20.1304). 

This issue is inextricably intertwined with the previously 
prepared and certified issue of entitlement to an increased 
evaluation for PTSD.  This is a matter which must be remanded 
under the recently published regulations.

The Board notes that on VA examination in October 1998 the 
examiner diagnosed PTSD and dysthymic disorder secondary to 
PTSD.  On more recent VA examinations in November 2000 and 
January 2002, dysthymic disorder has been diagnosed in 
addition to PTSD, but has not been diagnosed as secondary to 
PTSD. 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is remanded to the M&ROC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The M&ROC should send the claims 
folder and a separate copy of this remand 
for review to Tony L. Robucci, MD at the 
Cheyenne VA M&ROC who provided the 
veteran a PTSD examination in November 
2000 and a general medical examination in 
January 2002.  Dr. Robucci should address 
whether the diagnosed dysthymia is 
secondary to service-connected PTSD as 
had been previously shown in the report 
of an October 1998 VA examination.  The 
VA examiner should determine whether 
another examination is necessary.  




If Dr. Robucci is no longer available, 
please forward this request for a 
supplemental opinion (with the deferred 
examination option) to a second 
psychiatrist.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
consider formal adjudication of the issue 
of service connection for dysthymia as 
secondary to the service-connected PTSD.  

If no such secondary or causal 
relationship is found to exist, the 
examiner must then be requested to 
express an opinion as to whether the 
service-connected PTSD aggravates 
dysthymia.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  If such aggravation is 
determined to exist, the examiner must 
address the following medical issues:

(1) The baseline manifestations which are 
due to the effects of dysthymia;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
PTSD, based on medical considerations;

(3) The medical considerations supporting 
an opinion that increased manifestations 
of dysthymia are proximately due to the 
service-connected PTSD.

Any opinion(s) expressed by the examiner 
must be accompanied by a complete 
rationale.  

The report submitted by the examiner must 
include his/her annotation that the 
claims file had been made available in 
conjunction with review and/or 
examination pursuant to questions 
addressed as directed.

4.  The M&ROC should review the claims 
file to ensure that all of the foregoing 
requested development has been completed, 
and if it has not, the M&ROC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the M&ROC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the M&ROC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  The M&ROC should then readjudicate 
the issue of entitlement to an increased 
evaluation for PTSD and associated 
disorders, if any, determined to be 
secondary thereto.  In this regard, the 
M&ROC should document its consideration 
of the applicability of the criteria of 
38 C.F.R. § 3.321(b)(1) (2001).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


